Motion to Strike Granted and Order filed March 26, 2020.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-20-00012-CV
                                    ____________

                    SHANNON MARK DOUTHIT, Appellant

                                          V.

     JOHN WEST, TRAVIS TURNER, ROBERT HERRERA, PAUL B.
      WILDER, TAROLYN B. AMERSON, AND KENNETH S. GILBERT,
                            Appellees


                     On Appeal from the 506th District Court
                             Grimes County, Texas
                          Trial Court Cause No. 34705

                                       ORDER

      On January 30, 2020, appellant filed a brief and a motion to suspend Rule
9.3(a)(1) to permit him to file his brief with an appendix of evidentiary exhibits
and to file only one copy of his brief. See Tex. R. App. P. 9.3(a)(1). On February
13, 2020, appellees filed a motion to deny appellant’s request to suspend Rule
9.3(a)(1), as to the appendix, and strike appellant’s brief.
      Appellant’s brief is not in compliance with the Texas Rules of Appellate
Procedure. Specifically, the brief fails to make appropriate citations to the record.
See Tex. R. App. P. 38.1(i). Appellant’s brief was filed before the clerk’s record,
which was filed on February 18, 2020. Appellant filed a second brief on March 18,
2020. However, it also fails to contain citations to the record.

      Accordingly, appellees’ motion to strike is GRANTED and we order
appellant’s briefs filed January 30, 2020, and March 18, 2020, stricken. Appellant
is ordered to file a brief that complies with the Texas Rules of Appellate Procedure
within thirty (30) days of the date of this order. See Tex. R. App. P. 38.1.

      Appellant’s request to file one copy of his brief is granted. See Tex. R. App.
2, 9.3(a)(1). Appellant’s request to file his brief with an appendix of evidentiary
exhibits that are not included in the clerk’s record is denied.

      If appellant files another brief that does not comply with Rule 38, the court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                               PER CURIAM


Panel consists of Justices Bourliot, Hassan and Poissant.